Exhibit 10.2

EXECUTION COPY

SECURITY AGREEMENT

DATED AS OF APRIL 10, 2006

among

THE PRINCETON REVIEW, INC.,

as Borrower,

and

the Guarantors party hereto,

(collectively with the Borrower, as Grantors)

and

GOLUB CAPITAL INCORPORATED,
as Administrative Agent




TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

--------------------------------------------------------------------------------

SECTION 1.

 

DEFINITIONS AND ACCOUNTING TERMS

2

 

 

 

 

1.1

 

Certain Defined Terms

2

1.2

 

UCC Defined Terms

2

1.3

 

Other Definitional Provisions

2

 

 

 

 

SECTION 2.

 

COLLATERAL

3

 

 

 

 

2.1

 

Grant of Security Interest.

3

 

 

(A)

Grant of Liens in the Collateral

3

 

 

(B)

Grantors Remain Liable

3

2.2

 

Endorsement; Insurance Claims

4

 

 

 

 

SECTION 3.

 

REPRESENTATIONS, WARRANTIES AND CERTAIN COVENANTS

4

 

 

 

 

3.1

 

Collateral Warranties and Covenants.

4

 

 

(A)

Accounts Warranties and Covenants

4

 

 

(B)

Inventory Warranties and Covenants

5

 

 

(C)

Equipment Warranties and Covenants

5

 

 

(D)

Chattel Paper Warranties and Covenants

6

 

 

(E)

Instruments Warranties and Covenants

6

 

 

(F)

Investment Property Warranties and Covenants

6

 

 

(G)

Letters of Credit Warranties and Covenants

6

 

 

(H)

General Intangibles Warranties and Covenants

7

 

 

(I)

Intellectual Property Warranties and Covenants

7

 

 

(J)

Commercial Tort Claims Warranties and Covenants

8

 

 

(K)

Deposit Accounts; Bank Accounts Warranties and Covenants

8

 

 

(L)

Bailees

8

 

 

(M)

Collateral Description; Use of Collateral

8

 

 

(N)

Collateral Filing Requirements; Collateral Records

9

 

 

(O)

Federal Claims

9

3.2

 

Names and Locations

9

3.3

 

Title to Properties; Liens

9

3.4

 

Insurance

9

3.5

 

Amendment of Schedule

10

 

 

 

 

SECTION 4.

 

FURTHER ASSURANCES

11

 

 

 

 

4.1

 

Further Assurances

11

4.2

 

[Reserved]

11

-i-




SECTION 5.

 

REMEDIES AND DISPOSITION OF COLLATERAL

11

 

 

 

 

5.1

 

Remedies

11

5.2

 

Appointment of Attorney-in-Fact

12

5.3

 

Limitation on Duty of Administrative Agent and Lenders with Respect to
Collateral

12

5.4

 

Application of Proceeds

13

5.5

 

License of Intellectual Property

13

5.6

 

Waivers; Non-Exclusive Remedies

13

 

 

 

 

SECTION 6.

 

MISCELLANEOUS

13

 

 

 

 

6.1

 

Expenses and Attorneys’ Fees

13

6.2

 

Indemnity

14

6.3

 

Notices

15

6.4

 

Survival of Representations and Warranties and Certain Agreements

15

6.5

 

Indulgence Not Waiver

15

6.6

 

Marshaling; Payments Set Aside

15

6.7

 

Entire Agreement

15

6.8

 

Severability

15

6.9

 

Headings

15

6.10

 

Governing Law; Waiver of Jury Trial

15

6.11

 

Successors and Assigns

16

6.12

 

No Fiduciary Relationship; No Duty; Limitation of Liabilities.

16

 

 

(A)

No Fiduciary Relationship

16

 

 

(B)

No Duty

16

 

 

(C)

Limitation of Liabilities

16

6.13

 

Construction

16

6.14

 

Counterparts; Effectiveness

16

-ii-




EXHIBITS

SCHEDULES

2.1(A)(1)

Commercial Tort Claims

3.1(I)

Intellectual Property

3.1(K)

Bank Accounts

3.1(L)

Bailees

3.2

Business and Trade Names (Present and Past Five Years); Location of Principal
Place of Business, Books and Records and Collateral; State (other Jurisdiction)
of Organization and Organizational Identification Number

-i-




SECURITY AGREEMENT

          This SECURITY AGREEMENT (this “Agreement”) is dated as of April 10,
2006 and entered into among THE PRINCETON REVIEW, INC., a Delaware corporation
(“Borrower”), THE SUBSIDIARIES SIGNATORY HERETO of Borrower (each of such
undersigned Subsidiaries being a “Subsidiary Grantor” and collectively
“Subsidiary Grantors”) and each ADDITIONAL GRANTOR that may become a party
hereto after the date hereof (each of Borrower, each Subsidiary Grantor and each
Additional Grantor being a “Grantor” and collectively the “Grantors”) and GOLUB
CAPITAL INCORPORATED, as administrative agent for itself as a lender
(“Administrative Agent”) and the lenders (each a “Lender” and collectively the
“Lenders”) party to that certain Credit Agreement dated as of the date hereof
among Borrower, Administrative Agent and the Lenders.

          WHEREAS, Borrower desires to borrow Loans from the Administrative
Agent and the Lenders in the aggregate principal amount of $6.0 million pursuant
to the terms of the Credit Agreement and the related Loan Documents; and

          WHEREAS, to secure the Obligations of the Borrower under the Credit
Agreement and the related Loan Documents, Grantors grant to Administrative
Agent, for the benefit of the Lenders, a security interest in and lien upon all
of Grantors’ real and personal property.

          NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, Grantors and Administrative Agent
agree as follows:

SECTION 1.   DEFINITIONS AND ACCOUNTING TERMS

          1.1          Certain Defined Terms.  The capitalized terms not
otherwise defined in this Agreement shall have the meanings set forth in the
Credit Agreement.

          1.2          UCC Defined Terms.  The following terms used in this
Agreement shall have the respective meanings provided for in the UCC:
“Accounts”, “Account Debtor”, “Buyer in Ordinary Course of Business”, “Chattel
Paper”, “Commercial Tort Claim”, “Deposit Account”, “Documents”, “Electronic
Chattel Paper”, “Equipment”, “Farm Products”, “Fixtures”, “General Intangibles”,
“Goods”, “Instruments”, “Inventory”, “Investment Property”, “Letter of Credit”,
“Letter-of-Credit Rights”, “Licensee in Ordinary Course of Business”, “Payment
Intangibles”, “Proceeds”, “Record”, “Software”, “Supporting Obligations” and
“Tangible Chattel Paper”.

          1.3          Other Definitional Provisions.  References to “Sections”,
“subsections”, “Riders”, “Exhibits”, “Schedules” and “Addenda” shall be to
Sections, subsections, Riders, Exhibits, Schedules and Addenda, respectively, of
this Agreement unless otherwise specifically provided.  Any of the terms defined
in subsection 1.1 or otherwise in this Agreement may, unless the context
otherwise requires, be used in the singular or the plural depending on the
reference.  In this Agreement, words importing any gender include the other
genders; the words “including,” “includes” and “include” shall be deemed to be
followed by the words “without limitation”; references to agreements and other
contractual instruments shall be deemed to include subsequent amendments,
assignments, and other modifications thereto, but only to the extent

2




such amendments, assignments and other modifications are not prohibited by the
terms of this Agreement or any other Loan Document; references to Persons
include their respective permitted successors and assigns or, in the case of
governmental Persons, Persons succeeding to the relevant functions of such
Persons; and all references to statutes and related regulations shall include
any amendments of same and any successor statutes and regulations.

SECTION 2.   COLLATERAL

          2.1          Grant of Security Interest.

          (A)          Grant of Liens in the Collateral.  To secure the payment
and performance of the Obligations, including all renewals, extensions,
restructurings and refinancings of any or all of the Obligations, Grantors
hereby grant to Administrative Agent, for the benefit of the Lenders, a
continuing security interest in, lien and mortgage in and to, right of setoff
against and collateral assignment of all of Grantors’ personal property and all
rights to such personal and real property, in each case, whether now owned or
existing or hereafter acquired or arising and regardless of where located (all
being collectively referred to as the “Collateral”), including, without
limitation, all:  (1) Accounts; (2) Chattel Paper; (3) Commercial Tort Claims,
including those specified on Schedule 2.1(A)(1); (4) Deposit Accounts and cash
and other monies and property of Grantors in the possession or under the control
of Administrative Agent and any Lender; (5) Documents; (6) Equipment; (7)
Fixtures; (8) General Intangibles (including Intellectual Property); (9) Goods;
(10) Instruments; (11) Inventory; (12) Investment Property; (13)
Letter-of-Credit Rights and Supporting Obligations; and (14) other personal
property whether or not subject to the UCC; and together with all books,
Records, ledger cards, files, correspondence, computer programs, tapes, disks
and related data processing Software that at any time evidence or contain
information relating to any of the property thereon; and Proceeds and products
of all or any of the property described above.  Notwithstanding the foregoing,
and except with respect to property for which the UCC limits the effectiveness
of restrictions on assignment or transfer pursuant to Sections 9-407, 9-408,
9-409 or otherwise, Collateral shall not include any property of Grantors to the
extent that the granting of a security interest in such property requires third
party consent without breach or other material adverse consequences to Grantors,
and to any such property Grantor hereby irrevocably appoints Administrative
Agent as its agent and attorney-in-fact, coupled with an interest, to enforce
Grantors’ rights in such property. 

          (B)          Grantors Remain Liable.  Anything herein to the contrary
notwithstanding: (1) Grantors shall remain liable under the contracts and
agreements included in the Collateral to the extent set forth therein to perform
all of their respective duties and obligations thereunder to the same extent as
if this Agreement or the other Loan Documents had not been executed; (2) the
exercise by Administrative Agent of any of the rights under this Agreement or
the other Loan Documents shall not release Grantors from any of their respective
duties or obligations to the parties under the contracts and agreements included
in the Collateral; (3) Administrative Agent shall have no obligation or
liability under the contracts and agreements included in the Collateral by
reason of this Agreement or the other Loan Documents, nor shall Administrative
Agent be obligated to perform any of the obligations or duties of any Grantor
thereunder or to take any action to collect or enforce any claim for payment
assigned under this Agreement or the other Loan Documents; and (4)
Administrative Agent shall have no liability in contract or tort for Grantors’
acts or omissions.

3




          2.2          Endorsement; Insurance Claims.  Grantors hereby
constitute and appoint Administrative Agent and all Persons designated by
Administrative Agent for that purpose as Grantors’ true and lawful
attorney-in-fact, with power in the place and stead of each Grantor and in the
name of such Grantor, (A) to endorse any Grantor’s name to any of the items of
payment or proceeds described herein and all proceeds of Collateral that come
into Administrative Agent’s possession or under Administrative Agent’s control,
including without limitation, with respect to any drafts, Instruments, Documents
and Chattel Paper, provided that prior to the occurrence and continuance of an
Event of Default, Administrative Agent shall remit all such proceeds received to
Grantor, and (B) upon the occurrence and during the continuance of an Event of
Default, to obtain, adjust and settle insurance claims, which are required to be
paid to Administrative Agent.  Grantors hereby ratify and approve all acts of
Administrative Agent made or taken pursuant to this subsection 2.2.  Both the
appointment of Administrative Agent as Grantors’ attorney and Administrative
Agent’s rights and powers are coupled with an interest and are irrevocable,
until indefeasible payment in full, in cash, of all Obligations.

SECTION 3.   REPRESENTATIONS, WARRANTIES AND CERTAIN COVENANTS

          To induce Administrative Agent to enter into the Credit Agreement and
Loan Documents each Grantor represents, warrants and covenants to Administrative
Agent that the following statements are and will be true, correct and complete
and, unless specifically limited, shall remain so, until indefeasible payment in
full, in cash, of all Obligations.

          3.1          Collateral Warranties and Covenants.

          (A)          Accounts Warranties and Covenants.  Except as otherwise
disclosed to Administrative Agent in writing from time to time or as may
consistent with Borrower’s past business practices, as to each Grantor’s
existing Accounts and each of its hereafter arising Accounts, each Grantor
represents and warrants to such Grantor’s knowledge that: at the time of its
creation, such Account is a valid, bona fide obligation, representing an
undisputed indebtedness incurred by the Account Debtor (and any other Person
obligated on such Account) for property actually sold or for services completely
rendered or to be rendered in the ordinary course of business; there are no
defenses, setoffs, offsets, claims, or counterclaims, genuine or otherwise,
against such Account; such Account does not represent a sale to a Subsidiary or
an Affiliate, or a consignment, sale or return or a bill and hold transaction;
the amount represented by Grantor to Administrative Agent as owing by each
Account Debtor (and by each of the other Persons obligated on such Account) is,
or will be, the correct amount actually and unconditionally owing, no agreement
exists permitting any other deduction or discount, except as may be consistent
with each Grantor’s past business practices, or otherwise on terms which such
Grantor in good faith considers advisable; such Grantor is the lawful owner of
such Account and has the right to assign the same to Administrative Agent,
except to the extent such assignment is limited by the Assignment of Claims Act
or similar state law, for the benefit of Administrative Agent; such Account is
free of all Liens, other than Permitted Encumbrances, and such Account
constitutes, the legally valid and binding obligation of the applicable Account
Debtor (and any other Person obligated on such Account) and is due and payable
in accordance with its terms.

4




          Each Grantor shall, at its own expense use commercially reasonable
efforts to assure prompt payment of all amounts due or to become due under
Accounts.  Administrative Agent, or its designee, shall have the right, at any
time or times hereafter, to verify the validity, amount or any other matter
relating to any Account, by mail, telephone or in person.  After the occurrence
and during the continuance of an Event of Default, Administrative Agent shall
have the right at any time (i) to exercise the rights of such Grantor, with
respect to the obligation of the Account Debtor (or any other Person obligated
on such Account) to make payment or otherwise render performance to such
Grantor, and with respect to any property that secures the obligations of the
Account Debtor or of any such other Person obligated on such Account; and (ii)
to adjust, settle or compromise the amount or payment of any such Account or
release wholly or partly any Account Debtor or obligor thereunder or allow any
credit or discount thereon.

          (B)          Inventory Warranties and Covenants.  Except as otherwise
disclosed to Administrative Agent in writing from time to time or as may
consistent with Borrower’s past business practices, all of Grantors’ Inventory
is in all material respects of quality and quantity usable and, with respect to
finished goods, saleable in the ordinary course of business, except for obsolete
items and items below standard quality which are subject to applicable reserves,
such Inventory is not subject to any licensing, patent, trademark, trade name or
copyright agreement with any Person that materially restricts Grantors’ ability
to manufacture and/or sell the Inventory.  The completion and manufacturing
process of such Inventory by a Person other than Grantor would be permitted
under any contract (other than any contract with the United States of America or
any State or municipal government or any department, instrumentality or agency
thereof) to which a Grantor is a party or to which the Inventory is subject.  To
each Grantor’s knowledge, none of Grantor’s Inventory has been or will be
produced in violation of the Fair Labor Standards Act and subject to the
so-called “hot goods” provisions contained in Title 29 U.S.C. 215 or in
violation of any other law.  All inventory and products owned by Persons other
than a Grantor or such Grantor’s customers and located on any premises owned,
leased or controlled by Grantor, shall be separately and conspicuously
identified as such and shall be segregated from such Grantor’s or its customers’
own Inventory located at such premises.

          (C)          Equipment Warranties and Covenants.  Each Grantor has
maintained and shall cause all of its Equipment to be maintained in accordance
with normal industry practice and is in good operating condition and working
order, ordinary wear and tear excepted, and shall promptly make or cause to be
made all repairs, replacements and other improvements in connection therewith
that are necessary or desirable to such end.  None of Grantor’s Equipment (other
than motor vehicles not having a market value in excess of $100,000 in the
aggregate) is covered by any certificate of title and Grantor shall promptly
notify Administrative Agent to the extent Grantor obtains any Equipment (other
than motor vehicles not having a market value in excess of $100,000 in the
aggregate) covered by any certificate of title.  Upon written request of
Administrative Agent, each Grantor shall promptly deliver to Administrative
Agent to hold, as bailee for the benefit of the Lenders, any and all
certificates of title, applications for title or similar evidence of ownership
of all of its Equipment and shall cause Administrative Agent to be named as
lienholder on any such certificate of title or other evidence of ownership.  No
Grantor shall permit any such items to become Fixtures to real estate other than
real estate subject to mortgages or deeds of trust in favor of Administrative
Agent.

5




          (D)          Chattel Paper Warranties and Covenants.  As of the
Closing Date, each Grantor does not hold any Chattel Paper and does not
anticipate holding any Chattel Paper in the ordinary course of its business.  To
the extent each Grantor holds or obtains any Chattel Paper in an amount in
excess of $100,000 in the aggregate, Grantor will promptly (1) deliver to
Administrative Agent all such Tangible Chattel Paper duly endorsed and
accompanied by duly executed instruments of transfer or assignment, all in form
and substance satisfactory to Administrative Agent and (2) provide
Administrative Agent with Control of all such Electronic Chattel Paper, by
having Administrative Agent identified as the assignee of the Records(s)
pertaining to the single authoritative copy thereof and otherwise complying with
the applicable elements of Control set forth in the UCC.  Each Grantor will also
deliver to Administrative Agent all security agreements securing any Chattel
Paper in an amount in excess of $100,000 in the aggregate and authorize UCC
financing statement amendments assigning to Administrative Agent any UCC
financing statements filed by such Grantor in connection with such security
agreements.  Each Grantor will mark conspicuously all Chattel Paper in an amount
in excess of $100,000 in the aggregate with a legend, in form and substance
satisfactory to Administrative Agent, indicating that such Chattel Paper is
subject to the Lien of Administrative Agent.

          (E)          Instruments Warranties and Covenants.  Grantor will
deliver to Administrative Agent all Instruments in an amount in excess of
$100,000 in the aggregate it holds or obtains duly endorsed and accompanied by
duly executed instruments of transfer or assignment, all in form and substance
satisfactory to Administrative Agent.  Each Grantor will also deliver to
Administrative Agent all security agreements securing any Instruments in an
amount in excess of $100,000 in the aggregate and authorize UCC financing
statement amendments assigning to Administrative Agent any UCC financing
statements filed by such Grantor in connection with such security agreements.

          (F)          Investment Property Warranties and Covenants.  Each
Grantor will take any and all actions required or requested by Administrative
Agent, from time to time, to cause Administrative Agent to obtain Control of any
Investment Property owned by Grantor in a manner acceptable to Administrative
Agent, including obtaining from any issuers of such Investment Property and such
other Persons, for the benefit of Administrative Agent, written confirmation of
Administrative Agent’s Control over such Investment Property upon terms and
conditions acceptable to Administrative Agent.  Prior to the occurrence and
continuance of an Event of Default, Administrative Agent will not exercise any
rights with respect to the Investment Property subject to its Control and will
not prevent Grantor from disposing of such Investment Property or exercising any
other rights with respect thereto to the extent not prohibited under this
Agreement.

          (G)          Letters of Credit Warranties and Covenants.  If requested
by Administrative Agent, each Grantor will deliver to Administrative Agent all
Letters of Credit in an amount in excess of $100,000 in the aggregate under
which it is the beneficiary or is otherwise entitled to receive proceeds duly
endorsed and accompanied by duly executed instruments of transfer or assignment,
all in form and substance satisfactory to Administrative Agent.  Each Grantor
will

6




also deliver to Administrative Agent all security agreements securing any such
Letters of Credit and authorize UCC financing statement amendments assigning to
Administrative Agent any UCC financing statements filed by Grantor in connection
with such security agreements.  Each Grantor will take any and all actions
necessary (or required or requested by Administrative Agent), from time to time,
to cause Administrative Agent to obtain Control of any Letter-of-Credit Rights
owned by Grantor in a manner acceptable to Administrative Agent.

          (H)          General Intangibles Warranties and Covenants.  Each
Grantor shall use its best efforts to obtain any consents, waivers or agreements
necessary to enable Administrative Agent to exercise remedies hereunder and
under the other Loan Documents with respect to any of Grantor’s rights under any
General Intangibles constituting Collateral, including Grantor’s rights as a
licensee of computer software.

          (I)          Intellectual Property Warranties and Covenants.  Each
Grantor owns, is licensed to use or otherwise has the right to use, all
Intellectual Property material to the conduct of its business as currently
conducted, and all registered Intellectual Property is identified on Schedule
3.1(I).  Except as set forth on Schedule 3.1(I), to Grantors’ and Subsidiaries’
knowledge, there are no restrictions on Grantor’s and each of its Subsidiaries’
right to create a Lien in such Intellectual Property nor in Administrative
Agent’s right to perfect and enforce such Lien.  Each Grantor shall concurrently
herewith deliver to Administrative Agent the Intellectual Property Security
Agreement and all other documents, instruments and other items as may be
necessary for Administrative Agent to file such agreement with the U.S.
Copyright Office and the U.S. Patent and Trademark Office.  The Copyrights,
Patents and Trademarks listed on the respective schedules to the Intellectual
Property Security Agreement constitute all of the material Patents, Trademarks
and government registered Copyrights owned by each Grantor and its
Subsidiaries.  If, a Grantor acquires or becomes entitled to any new or
additional Patents, Trademarks or federally registered Copyrights, or rights
thereto, in each case to the extent constituting Collateral, such Grantor shall
give to Administrative Agent notice thereof as provided in the Credit Agreement,
and shall amend the schedules to the respective security agreements or enter
into new or additional security agreements to include any such new Patents or
government registered Copyrights or Trademarks.  Each Grantor shall, except as
may be consistent with such Grantor’s past business practices, or otherwise as
such Grantor in good faith considers advisable: (1) prosecute diligently any
copyright, patent or trademark application at any time pending; (2) make
application for registration or issuance of all new copyrights, patents and
trademarks as reasonably deemed appropriate by such Grantor; (3) preserve and
maintain all rights in the Intellectual Property; and (4) use its best efforts
to obtain any consents, waivers or agreements necessary to enable Administrative
Agent to exercise its remedies with respect to the Intellectual Property
constituting Collateral.  Each Grantor shall not abandon any material right to
file a material copyright, patent or trademark application nor shall such
Grantor abandon any material pending copyright, patent or trademark application,
or any material Copyright, Patent or Trademark without the prior written consent
of Administrative Agent.  The execution, delivery and performance of this
Agreement by each Grantor will not violate or cause a default under any of the
Intellectual Property or any agreement in connection therewith.

7




          (J)          Commercial Tort Claims Warranties and Covenants.  Except
for matters disclosed on Schedule 2.1(A)(1), each Grantor does not own any
Commercial Tort Claims.  Each Grantor shall advise Administrative Agent promptly
upon Grantor becoming aware that it owns any one Commercial Tort Claim in an
amount in excess of $100,000 or Commercial Tort Claims in an aggregate amount in
excess of $250,000.  With respect to any new Commercial Tort Claim, each Grantor
will execute and deliver such documents as Administrative Agent reasonably deems
necessary to create, perfect and protect Administrative Agent’s security
interest in such Commercial Tort Claim.

          (K)          Deposit Accounts; Bank Accounts Warranties and
Covenants.  Schedule 3.1(K) sets forth the account numbers and locations of all
Deposit Accounts or other bank accounts of Grantor.  Administrative Agent has a
security interest in each such Deposit Account, which security interest shall be
perfected by Control in accordance with, and to the extent provided by, the
terms of the Credit Agreement.  After the date herein above first written, each
Grantor shall not establish any new Deposit Account unless (1) it shall give
Administrative Agent written notice of the establishment of any such new Deposit
Account within thirty (30) days after the date such new Deposit Account was
established, and (2) it shall cause Administrative Agent to obtain Control of
such Deposit Account owned by Grantor, if applicable, pursuant to Section 2.8 of
the Credit Agreement.  Administrative Agent agrees with Grantors that
Administrative Agent shall not give a Control Notice or any instructions
directing the disposition of funds from time to time credited to any Deposit
Account or withhold any withdrawal rights from any such Grantor with respect to
funds from time to time credited to any Deposit Account unless an Event of
Default has occurred and is continuing.

          (L)          Bailees.  Except as disclosed on Schedule 3.1(L) or any
Inventory in transit to customers or any Equipment in transit or out for repair,
(1) none of the Collateral is in the possession of any consignee, bailee,
warehouseman, agent or processor and (2) no Collateral shall at any time be in
the possession or control of any warehouse, bailee or Grantor’s agents or
processors, without Administrative Agent’s prior written consent and unless,
Administrative Agent, if Administrative Agent has so requested, has received
warehouse receipts or bailee lien waivers satisfactory to Administrative Agent
prior to the commencement of such possession or control.  If any Collateral with
an aggregate value in excess of $100,000 is at any time in the possession or
control of any warehouse, bailee or any of Grantors’ agents or processors
(except as permitted in the first sentence of this subsection (L), each Grantor
shall, upon the request of Administrative Agent, notify such warehouse, bailee,
agent or processor of the Liens in favor of Administrative Agent, for the
benefit of Administrative Agent, created hereby, shall instruct such Person to
hold all such Collateral for Administrative Agent’s account subject to
Administrative Agent’s instructions, and shall obtain such Person’s
acknowledgement that it is holding the Collateral for Administrative Agent’s
benefit.

          (M)          Collateral Description; Use of Collateral.  Each Grantor
will furnish to Administrative Agent, from time to time upon reasonable request,
statements and schedules further identifying, updating, and describing the
Collateral and such other information, reports and evidence concerning the
Collateral, as Administrative Agent may reasonably request, all in reasonable
detail.  Grantor will not use or permit any Collateral to be used unlawfully or
in violation of any provision of applicable law, or any policy of insurance
covering any of the Collateral, except, with respect to such insurance policy,
as would not reasonably be expected to result in a Material Adverse Effect.

8




          (N)          Collateral Filing Requirements; Collateral Records.  None
of the Collateral is of a type in which Liens may be registered, recorded or
filed under, or notice thereof given under, any federal statute or regulation
except for Collateral described on the schedules to the Intellectual Property
Security Agreement.  Each Grantor shall promptly notify Administrative Agent in
writing upon acquiring any interest hereafter in Collateral that is of a type
where a Lien may be registered, recorded of filed under, or notice thereof given
under, any federal statute or regulation.  Each Grantor shall keep full and
accurate books and Records relating to the Collateral and shall stamp or
otherwise mark such books and records in such manner as Administrative Agent may
reasonably request to indicate Administrative Agent’s Liens in the Collateral,
for the benefit of Administrative Agent.

          (O)          Federal Claims.  Upon the request of Administrative
Agent, (1) each Grantor shall notify Administrative Agent of any Collateral
which constitutes a claim against the United States of America, or any State or
municipal government or any department, instrumentality or agency thereof, the
assignment of which claim is restricted by law and (2) each Grantor shall take
such steps as may be necessary to comply with any applicable federal assignment
of claims laws and other comparable laws.

          3.2          Names and Locations.  Schedule 3.2 sets forth (A) all
legal names and all other names (including trade names, fictitious names and
business names) under which each Grantor  and each of their Subsidiaries
currently conduct business, or has at any time during the past five years
conducted business, (B) the name of any entity which each Grantor or any of
their Subsidiaries have acquired in whole or in part or from whom each Grantor
or any of their Subsidiaries has acquired a significant amount of assets within
the past five years, (C) the location of each Grantor’s and each of its
Subsidiaries’ principal place of business, (D) the state or other jurisdiction
of organization for each Grantor and sets forth each Grantor’s organizational
identification number or specifically designates that one does not exist, and
(E) the location of each Grantor’s and each of their Subsidiaries’ books and
Records and all Collateral.  The locations designated on Schedule 3.2 are
Grantors’ sole locations for their respective businesses and the Collateral. 
Each Grantor will give Administrative Agent at least ten (10) days advance
written notice of any: (1) change of name of each Grantor, (2) change in the
location of any Grantor’s books and records, (3) new location for any Grantor’s
books and records, or (4) changes in Grantor’s state or other jurisdiction of
organization or its organizational identification number.

          3.3          Title to Properties; Liens  Each Grantor and each of
their Subsidiaries has good, sufficient and legal title to all of the Collateral
and will have good, sufficient and legal title of all after-acquired Collateral,
in each case, free and clear of all Liens except for the Permitted
Encumbrances.  Administrative Agent has a valid, perfected and first priority
Lien (subject to Permitted Encumbrances) in the Collateral, securing the payment
of the Obligations and such Lien is entitled to all of the rights, priorities
and benefits afforded by the UCC or other applicable law as enacted in any
relevant jurisdiction which relates to perfected Liens.

          3.4          Insurance.  Each Grantor and each of their Subsidiaries
maintain and shall continue to maintain adequate insurance policies and shall
provide Administrative Agent with evidence of such insurance coverage for public
liability, property damage, product liability, and

9




business interruption with respect to their respective business and properties
and the business and properties of their Subsidiaries against loss or damage of
the kinds customarily carried or maintained by corporations of established
reputation engaged in similar businesses and in amounts acceptable to
Administrative Agent. Beginning 10 days after the date hereof, each Grantor
shall cause Administrative Agent at all times to be named as loss payee on all
insurance policies relating to any Collateral and shall cause Administrative
Agent at all times to be named as additional insured under all liability
policies, in each case pursuant to appropriate endorsements in form and
substance reasonably satisfactory to Administrative Agent and hereby
collaterally assigns to Administrative Agent, as security for the payment of the
Obligations all business interruption insurance.  No notice of cancellation has
been received with respect to such policies.  Each Grantor and each of their
Subsidiaries is in compliance with all conditions contained in such policies,
except where any such noncompliance would not have a Material Adverse Effect. 
Any proceeds received from any policies of insurance relating to any Collateral,
shall be applied to the Obligations in accordance with the Credit Agreement. 
Each Grantor shall provide Administrative Agent evidence of the insurance
coverage and of the assignments and endorsements required by this Agreement
promptly upon request by Administrative Agent and upon renewal of any existing
policy.  If any Grantor elects to change insurance carriers, policies or
coverage amounts, such Grantor shall notify Administrative Agent and provide
Administrative Agent with evidence of the updated insurance coverage and of the
assignments and endorsements required by this Agreement.  In the event any 
Grantor fails to provide Administrative Agent with evidence of the insurance
coverage required by this Agreement, Administrative Agent may, but is not
required to, purchase insurance at Grantors’ expense to protect Administrative
Agent’s interests in the Collateral.  This insurance may, but need not, protect
Grantors’ interests.  The coverage purchased by Administrative Agent may not pay
any claim made by any Grantor or any claim that is made against any Grantor in
connection with the Collateral.  Grantors may later cancel any insurance
purchased by Administrative Agent, but only after providing Administrative Agent
with evidence that Grantor has obtained insurance as required by this
Agreement.  If Administrative Agent purchases insurance for the Collateral,
Grantors will be responsible for the costs of that insurance, including interest
thereon and other charges imposed on Administrative Agent in connection with the
placement of the insurance, until the effective date of the cancellation or
expiration of the insurance, and such costs may be added to the Obligations. 
The costs of the insurance may be more than the cost of insurance Grantor are
able to obtain on their own.

          3.5          Amendment of Schedule   Grantors may amend any one or
more of the Schedules referred in this Section 3 (subject to prior notice to
Administrative Agent, as applicable) and any representation, warranty, or
covenant contained herein which refers to any such Schedule shall from and after
the date of any such amendment refer to such Schedule as so amended; provided
however, that in no event shall the amendment of any such Schedule constitute a
waiver by Administrative Agent or any Lender of any Default or Event of Default
that exists notwithstanding the amendment of such Schedule.

10




SECTION 4.   FURTHER ASSURANCES

          4.1          Further Assurances

          (A)          Collateral Documentation.  Each Grantor covenants and
agrees that each Grantor shall perform, and shall cause each of its Subsidiaries
to from time to time, execute such guaranties, financing or continuation
statements, documents, security agreements, reports and other documents or
deliver to Administrative Agent such instruments, certificates of title, or
other documents as Administrative Agent at any time may reasonably request to
evidence, perfect or otherwise implement the guaranties and security for
repayment of the Obligations provided for in the Loan Documents.  Each Grantor
shall furnish to the Administrative Agent from time to time statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as the Administrative Agent may
reasonably request, all in reasonable detail.

          (B)          Authorization of Administrative Agent.  Each Grantor
hereby authorizes the filing of any financing statements or continuation
statements, and amendments to financing statements, or any similar document in
any jurisdictions and with any filing offices as the Administrative Agent may
determine, in its sole discretion, are necessary or advisable to perfect or
otherwise protect the security interest granted to the Administrative Agent
herein and hereby specifically ratifies all such actions previously taken by
Administrative Agent. Such financing statements may describe the Collateral in
the same manner as described herein or may contain an indication or description
of collateral that describes such property in any other manner as the
Administrative Agent may determine, in its sole discretion, is necessary,
advisable or prudent to ensure the perfection of the security interest in the
Collateral granted to the Administrative Agent herein, including, without
limitation, describing such property as “all assets” or “all personal property,
whether now owned or hereafter acquired.”

          4.2          [Reserved]

SECTION 5.   REMEDIES AND DISPOSITION OF COLLATERAL

          5.1          Remedies.  If any Event of Default shall have occurred
and be continuing, in addition to and not in limitation of any other rights or
remedies available to Administrative Agent at law or in equity, Administrative
Agent may, and shall upon the satisfaction of certain conditions set forth in
the Loan Documents, exercise in respect of the Collateral, in addition to all
other rights and remedies provided for herein or otherwise available to it, all
the rights and remedies of a secured party on default under the UCC (whether or
not the UCC applies to the affected Collateral) and may also (A) require each
Grantor to, and each Grantor hereby agrees that it will, at its expense and upon
request of Administrative Agent forthwith, assemble all or part of the
Collateral as directed by Administrative Agent and make it available to
Administrative Agent at a place to be designated by Administrative Agent which
is reasonably convenient to both parties; (B)  without notice or demand or legal
process, enter upon any premises of Grantors and take possession of the
Collateral.  Each Grantor agrees that, to the extent notice of sale of the
Collateral or any part thereof shall be required by law, at least ten (10) days
notice to Grantor of the time and place of any public disposition or the time
after which any private disposition (which notice shall include any other
information required by law) is to be made shall constitute reasonable
notification.  At any disposition of the Collateral (whether public or private),
if permitted by law, Administrative Agent or any Lender may bid (which bid may
be, in whole or in part, in the form of cancellation of indebtedness) for the
purchase, lease,

11




or licensing of the Collateral or any portion thereof for the account of
Administrative Agent or such Lender.  Administrative Agent shall not be
obligated to make any disposition of Collateral regardless of notice of
disposition having been given.  Grantors shall remain liable for any
deficiency.  Administrative Agent may adjourn any public or private disposition
from time to time by announcement at the time and place fixed therefor, and such
disposition may, without further notice, be made at the time and place to which
it was so adjourned.  Administrative Agent is not obligated to make any
representations or warranties in connection with any disposition of the
Collateral.  To the extent permitted by law, each Grantor hereby specifically
waives all rights of redemption, stay or appraisal, which it has or may have
under any law now existing or hereafter, enacted.  Administrative Agent shall
not be required to proceed against any Collateral but may proceed against each
Grantor directly.

          5.2          Appointment of Attorney-in-Fact.  Each Grantor hereby
constitutes and appoints Administrative Agent as Grantor’s attorney-in-fact with
full authority in the place and stead of each Grantor and in the name of each
Grantor, Administrative Agent or otherwise, from time to time in Administrative
Agent’s discretion while an Event of Default is continuing to take any action
and to execute any instrument that Administrative Agent may deem necessary or
advisable to accomplish the purposes of this Agreement: (A) to ask, demand,
collect, sue for, recover, compound, receive and give acquittance and receipts
for moneys due and to become due under or in respect of any of the Collateral;
(B) to enforce the obligations of any Account Debtor or other Person obligated
on the Collateral and enforce the rights of Grantors with respect to such
obligations and to any property that secures such obligations; (C) to file any
claims or take any action or institute any proceedings that Administrative Agent
may deem necessary or desirable for the collection of or to preserve the value
of any of the Collateral or otherwise to enforce the rights of Administrative
Agent and Lenders with respect to any of the Collateral; (D) to pay or discharge
taxes or Liens levied or placed upon or threatened against the Collateral, the
legality or validity thereof and the amounts necessary to discharge the same to
be determined by Administrative Agent in its sole discretion, and such payments
made by Administrative Agent to become Obligations, due and payable immediately
without demand; (E) to sign and endorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, assignments, verifications and
notices in connection with Accounts, Chattel Paper or General Intangibles of
Grantors and other Documents relating to the Collateral; and (F) generally to
take any act required of any Grantor under Section 3 or Section 4 of this
Agreement, and to sell, transfer, pledge, make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though
Administrative Agent were the absolute owner thereof for all purposes, and to
do, at Administrative Agent’s option and Grantors’ expense, at any time or from
time to time, all acts and things that Administrative Agent deems necessary to
protect, preserve or realize upon the Collateral.  Each Grantor hereby ratifies
and approves all acts of Administrative Agent made or taken pursuant to this
subsection 5.2.  The appointment of Administrative Agent as Grantors’ attorney
and Administrative Agent’s rights and powers are coupled with an interest and
are irrevocable, so long as any of the Commitments hereunder shall be in effect
and until indefeasible payment in full, in cash, of all Obligations.

          5.3          Limitation on Duty of Administrative Agent and Lenders
with Respect to Collateral.  Beyond the safe custody thereof, Administrative
Agent and each Lender shall have no duty with respect to any Collateral in its
possession (or in the possession of any agent or

12




bailee) or with respect to any income thereon or the preservation of rights
against prior parties or any other rights pertaining thereto.  Administrative
Agent shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which Administrative Agent accords its own
property.  Neither Administrative Agent nor any Lender shall be liable or
responsible for any loss or damage to any of the Collateral, or for any
diminution in the value thereof, by reason of the act or omission of any
warehouse, carrier, forwarding agency, consignee, broker or other agent or
bailee selected by Grantors or selected by Administrative Agent in good faith.

          5.4          Application of Proceeds.  Notwithstanding anything to the
contrary contained in this Agreement, upon the occurrence and during the
continuance of an Event of Default, each Grantor irrevocably waives the right to
direct the application of any and all payments at any time or times thereafter
received by Administrative Agent from or on behalf of Grantors, and
Administrative Agent shall have the continuing and exclusive right to apply and
to reapply any and all payments received at any time or times after the
occurrence and during the continuance of an Event of Default against the
Obligations in such manner as Administrative Agent may deem advisable
notwithstanding any previous application by Administrative Agent.

          5.5          License of Intellectual Property.  Each Grantor hereby
assigns, transfers and conveys to Administrative Agent, for the benefit of
Administrative Agent and Lenders, effective upon the occurrence of any Event of
Default hereunder, the non-exclusive right and license to use all Intellectual
Property owned or used by each Grantor together with any goodwill associated
therewith, all to the extent necessary to enable Administrative Agent to realize
on the Collateral and any successor or assign to enjoy the benefits of the
Collateral.  This right and license shall inure to the benefit of all
successors, assigns and transferees of Administrative Agent and its successors,
assigns and transferees, whether by voluntary conveyance, operation of law,
assignment, transfer, foreclosure, deed in lieu of foreclosure or otherwise. 
Such right and license is granted free of charge and does not require the
consent of any other person.

          5.6          Waivers; Non-Exclusive Remedies.  No failure on the part
of Administrative Agent or any Lender to exercise, and no delay in exercising
and no course of dealing with respect to, any right under this Agreement or the
other Loan Documents shall operate as a waiver thereof; nor shall any single or
partial exercise by Administrative Agent or any Lender of any right under this
Agreement or any other Obligations, if any, preclude any other or further
exercise thereof or the exercise of any other right.  The rights in this
Agreement and the other Loan Documents are cumulative and shall in no way limit
any other remedies provided by law.

SECTION 6.   MISCELLANEOUS

          6.1          Expenses and Attorneys’ Fees.  Whether or not the
transactions contemplated hereby shall be consummated, each Grantor agrees to
promptly pay all reasonable fees, costs and expenses incurred in connection with
any matters contemplated by or arising out of this Agreement including the
following, and all such reasonable fees, costs and expenses shall be part of the
Obligations payable on demand and secured by the Collateral: (A) fees, costs and
expenses incurred by Administrative Agent (including reasonable attorneys’ fees
and expenses, the allocated costs of Administrative Agent’s internal legal staff
and reasonable fees of

13




environmental consultants, accountants and other professionals retained by
Administrative Agent) incurred in connection with the examination, review, due
diligence investigation, documentation and closing of the financing arrangements
evidenced by this Agreement; (B) fees, costs and expenses incurred by
Administrative Agent (including reasonable attorneys’ fees and expenses, the
allocated costs of Administrative Agent’s internal legal staff and reasonable
fees of environmental consultants, accountants and other professionals retained
by Administrative Agent) incurred in connection with the review, negotiation,
preparation, documentation, execution, syndication and administration of this
Agreement any amendments, waivers, consents, forbearances and other
modifications relating thereto or any subordination or intercreditor agreements,
including reasonable documentation charges assessed by Administrative Agent for
amendments, waivers, consents and any other documentation prepared by
Administrative Agent’s internal legal staff; (C) fees, costs and expenses
(including reasonable attorneys’ fees and allocated costs of internal legal
staff) incurred by Administrative Agent in creating, perfecting and maintaining
perfection of Liens in favor of Administrative Agent, on behalf of
Administrative Agent and Lenders; (D) fees, costs and expenses incurred by
Administrative Agent in connection with forwarding to Grantors the proceeds of
the Loans including Administrative Agent’s or any Lender’s standard wire
transfer fee; and (E) fees, costs, expenses (including reasonable attorneys’
fees and allocated costs of internal legal staff) of Administrative Agent or any
Lender and costs of settlement incurred in collecting upon or enforcing rights
against the Collateral or incurred in any action to enforce this Agreement or to
collect any payments due from Grantors or any of their now or hereafter existing
Subsidiaries under this Agreement or incurred in connection with any refinancing
or restructuring of the credit arrangements provided under this Agreement,
whether in the nature of a “workout” or in connection with any insolvency or
bankruptcy proceedings or otherwise; provided that in the case of reimbursement
of counsel for Lenders other than Administrative Agent, such reimbursement shall
be limited to one counsel for all such Lenders.

          6.2          Indemnity.  In addition to the payment of expenses
pursuant to subsection 6.1, whether or not the transactions contemplated hereby
shall be consummated, Grantors agree to indemnify, pay and hold Administrative
Agent and each Lender, and the officers, directors, employees, agents,
consultants, auditors, persons engaged by Administrative Agent or any Grantors,
to evaluate or monitor the Collateral, affiliates and attorneys of
Administrative Agent, Lender and such Lenders (collectively called the
“Indemnitees”) harmless from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, claims, costs, expenses
and disbursements of any kind or nature whatsoever (including the reasonable
fees and disbursements of counsel for such Indemnitees in connection with any
investigative, administrative or judicial proceeding commenced or threatened,
whether or not such Indemnitee shall be designated a party thereto) that may be
imposed on, incurred by, or asserted against that Indemnity, in any manner
relating to or arising out of this Agreement, the consummation of the
transactions contemplated by this Agreement, the use or intended use of the
proceeds of any of the Notes or the exercise of any right or remedy hereunder
(the “Indemnified Liabilities”); provided that Grantors shall have no obligation
to an Indemnitee hereunder with respect to Indemnified Liabilities arising from
the gross negligence or willful misconduct of that Indemnitee as determined by a
final non-appealable judgment by a court of competent jurisdiction.

14




          6.3          Notices.  All notices required or permitted to be given
under this Agreement shall be in conformance with Section 12.10 of the Credit
Agreement.

          6.4          Survival of Representations and Warranties and Certain
Agreements.  All agreements, representations and warranties made herein shall
survive the execution and delivery of this Agreement.  Notwithstanding anything
in this Agreement or implied by law to the contrary, the agreements of the
parties set forth in subsections 6.1, 6.2, 6.6 and 6.10 shall survive the
payment of the Obligations and the termination of this Agreement.

          6.5          Indulgence Not Waiver.  No failure or delay on the part
of Administrative Agent or any Lender in the exercise of any power, right or
privilege hereunder or under any Note shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other right, power or
privilege.

          6.6          Marshaling; Payments Set Aside.  Neither Administrative
Agent nor any Lender shall be under any obligation to marshal any assets in
favor of any Grantor or any other party or against or in payment of any or all
of the Obligations.  To the extent that any Grantor makes a payment or payments
to Administrative Agent and/or any Lender or Administrative Agent and/or any
Lender enforces its security interests or exercises its rights of setoff, and
such payment or payments or the proceeds of such enforcement or setoff or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such recovery, the Obligations or part
thereof originally intended to be satisfied, and all Liens, rights and remedies
therefor, shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.

          6.7          Entire Agreement.  This Agreement and the other Loan
Documents embody the entire agreement among the parties hereto and supersede all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof, and may not be
contradicted or varied by evidence of prior, contemporaneous, or subsequent oral
agreements or discussions of the parties hereto.

          6.8          Severability.  The invalidity, illegality or
unenforceability in any jurisdiction of any provision in or obligation under
this Agreement or the other Loan Documents shall not affect or impair the
validity, legality or enforceability of the remaining provisions or obligations
under this Agreement, or the other Loan Documents.

          6.9          Headings.  Section and subsection headings in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose or be given any
substantive effect.

          6.10          Governing Law; Waiver of Jury Trial.  THIS AGREEMENT
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES.  The terms of Sections 12.9 (“Governing Law”) and 12.13 (“Waiver of
Jury Trial”) of the Credit Agreement are incorporated herein by reference,
mutatis mutandis, and the parties hereto agree to such terms.

15




          6.11          Successors and Assigns.  This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, provided, however, each Grantor may not assign its
rights or obligations hereunder without the written consent of Lenders.

          6.12          No Fiduciary Relationship; No Duty; Limitation of
Liabilities.

          (A)          No Fiduciary Relationship.  No provision in this
Agreement or in any of the other Loan Documents and no course of dealing between
the parties shall be deemed to create any fiduciary duty by Administrative Agent
or any Lender to any Grantor.

          (B)          No Duty.  All attorneys, accountants, appraisers, and
other professional Persons and consultants retained by Administrative Agent or
any Lender shall have the right to act exclusively in the interest of
Administrative Agent or such Lender and shall have no duty of disclosure, duty
of loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to any Grantor’s shareholders or any other Person.

          (C)          Limitation of Liabilities.  Neither Administrative Agent
nor any Lender, nor any affiliate, officer, director, shareholder, employee,
attorney, or agent of Administrative Agent or any Lender shall have any
liability with respect to, and each Grantor hereby waives, releases, and agrees
not to sue any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by each Grantor in connection with,
arising out of, or in any way related to, this Agreement or any of the
transactions contemplated by this Agreement.  Grantor hereby waives, releases,
and agrees not to sue Administrative Agent or any Lender or any of
Administrative Agent’s or any Lender’s affiliates, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Agreement or any
of the transactions contemplated by this Agreement, or any of the transactions
contemplated hereby.

          6.13          Construction.  Each Grantor, Administrative Agent and
each Lender each acknowledge that it has had the benefit of legal counsel of its
own choice and has been afforded an opportunity to review this Agreement with
its legal counsel.  This Agreement shall be construed as if jointly drafted by
Grantors and Administrative Agent.

          6.14          Counterparts; Effectiveness.  This Agreement and any
amendments, waivers, consents, or supplements may be executed via telecopier or
facsimile transmission in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed an original, but all of which counterparts together shall
constitute one and the same instrument. This Agreement shall become effective
upon the execution of a counterpart hereof by each of the parties hereto.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

16




          WITNESS the due execution of this Security Agreement by the respective
duly authorized officers of the undersigned as of the date first written above.

 

THE PRINCETON REVIEW, INC.,
a Delaware corporation

 

 

 

 

By:

/s/ Andrew J. Bonanni

 

 

--------------------------------------------------------------------------------

 

Name:

Andrew J. Bonanni

 

Title:

Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

PRINCETON REVIEW OPERATIONS, L.L.C.,
a Delaware limited liability company

 

 

 

 

By:

/s/ Andrew J. Bonanni

 

 

--------------------------------------------------------------------------------

 

Name:

Andrew J. Bonanni

 

Title:

Chief Financial Officer and Treasurer

17




 

GOLUB CAPITAL INCORPORATED,
as Administrative Agent

 

 

 

 

By:

/s/ Lawrence E. Golub

 

 

--------------------------------------------------------------------------------

 

Name:

Lawrence E. Golub

 

Title:

President

18